UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2094



JOSEPH P. FEAGAN; LILLIE B. WHITE; NELLIE M.
RICHARDS,

                                             Plaintiffs - Appellants,

          versus


JAUNT, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:05-cv-00066)


Submitted:   August 31, 2007            Decided:   September 13, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert P. Dwoskin, Charlottesville, Virginia, for Appellants.
Rosalie P. Fessier, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C.,
Staunton, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph P. Feagan, Lillie B. White, and Nellie M. Richards

appeal the district court’s order dismissing their action under the

Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (2000).

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Feagan v. Jaunt, Inc., No. 3:05-cv-00066 (W.D. Va. Sept.

27, 2006).      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -